       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 1 of 535




WASHAR0002386
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 2 of 535




WASHAR0002387
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 3 of 535




WASHAR0002388
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 4 of 535




WASHAR0002389
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 5 of 535




WASHAR0002390
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 6 of 535




WASHAR0002391
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 7 of 535




WASHAR0002392
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 8 of 535




WASHAR0002393
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 9 of 535




WASHAR0002394
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 10 of 535




WASHAR0002395
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 11 of 535




WASHAR0002396
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 12 of 535




WASHAR0002397
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 13 of 535




WASHAR0002398
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 14 of 535




WASHAR0002399
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 15 of 535




WASHAR0002400
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 16 of 535




WASHAR0002401
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 17 of 535




WASHAR0002402
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 18 of 535




WASHAR0002403
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 19 of 535




WASHAR0002404
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 20 of 535




WASHAR0002405
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 21 of 535




WASHAR0002406
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 22 of 535




WASHAR0002407
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 23 of 535




WASHAR0002408
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 24 of 535




WASHAR0002409
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 25 of 535




WASHAR0002410
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 26 of 535




WASHAR0002411
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 27 of 535




WASHAR0002412
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 28 of 535




WASHAR0002413
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 29 of 535




WASHAR0002414
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 30 of 535




WASHAR0002415
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 31 of 535




WASHAR0002416
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 32 of 535




WASHAR0002417
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 33 of 535




WASHAR0002418
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 34 of 535




WASHAR0002419
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 35 of 535




WASHAR0002420
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 36 of 535




WASHAR0002421
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 37 of 535




WASHAR0002422
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 38 of 535




WASHAR0002423
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 39 of 535




WASHAR0002424
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 40 of 535




WASHAR0002425
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 41 of 535




WASHAR0002426
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 42 of 535




WASHAR0002427
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 43 of 535




WASHAR0002428
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 44 of 535




WASHAR0002429
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 45 of 535




WASHAR0002430
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 46 of 535




WASHAR0002431
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 47 of 535




WASHAR0002432
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 48 of 535




WASHAR0002433
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 49 of 535




WASHAR0002434
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 50 of 535




WASHAR0002435
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 51 of 535




WASHAR0002436
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 52 of 535




WASHAR0002437
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 53 of 535




WASHAR0002438
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 54 of 535




WASHAR0002439
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 55 of 535




WASHAR0002440
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 56 of 535




WASHAR0002441
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 57 of 535




WASHAR0002442
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 58 of 535




WASHAR0002443
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 59 of 535




WASHAR0002444
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 60 of 535




WASHAR0002445
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 61 of 535




WASHAR0002446
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 62 of 535




WASHAR0002447
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 63 of 535




WASHAR0002448
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 64 of 535




WASHAR0002449
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 65 of 535




WASHAR0002450
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 66 of 535




WASHAR0002451
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 67 of 535




WASHAR0002452
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 68 of 535




WASHAR0002453
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 69 of 535




WASHAR0002454
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 70 of 535




WASHAR0002455
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 71 of 535




WASHAR0002456
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 72 of 535




WASHAR0002457
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 73 of 535




WASHAR0002458
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 74 of 535




WASHAR0002459
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 75 of 535




WASHAR0002460
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 76 of 535




WASHAR0002461
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 77 of 535




WASHAR0002462
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 78 of 535




WASHAR0002463
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 79 of 535




WASHAR0002464
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 80 of 535




WASHAR0002465
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 81 of 535




WASHAR0002466
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 82 of 535




WASHAR0002467
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 83 of 535




WASHAR0002468
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 84 of 535




WASHAR0002469
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 85 of 535




WASHAR0002470
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 86 of 535




WASHAR0002471
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 87 of 535




WASHAR0002472
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 88 of 535




WASHAR0002473
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 89 of 535




WASHAR0002474
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 90 of 535




WASHAR0002475
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 91 of 535




WASHAR0002476
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 92 of 535




WASHAR0002477
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 93 of 535




WASHAR0002478
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 94 of 535




WASHAR0002479
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 95 of 535




WASHAR0002480
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 96 of 535




WASHAR0002481
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 97 of 535




WASHAR0002482
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 98 of 535




WASHAR0002483
       Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 99 of 535




WASHAR0002484
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 100 of 535




WASHAR0002485
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 101 of 535




WASHAR0002486
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 102 of 535




WASHAR0002487
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 103 of 535




WASHAR0002488
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 104 of 535




WASHAR0002489
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 105 of 535




WASHAR0002490
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 106 of 535




WASHAR0002491
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 107 of 535




WASHAR0002492
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 108 of 535




WASHAR0002493
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 109 of 535




WASHAR0002494
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 110 of 535




WASHAR0002495
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 111 of 535




WASHAR0002496
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 112 of 535




WASHAR0002497
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 113 of 535




WASHAR0002498
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 114 of 535




WASHAR0002499
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 115 of 535




WASHAR0002500
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 116 of 535




WASHAR0002501
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 117 of 535




WASHAR0002502
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 118 of 535




WASHAR0002503
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 119 of 535




WASHAR0002504
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 120 of 535




WASHAR0002505
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 121 of 535




WASHAR0002506
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 122 of 535




WASHAR0002507
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 123 of 535




WASHAR0002508
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 124 of 535




WASHAR0002509
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 125 of 535




WASHAR0002510
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 126 of 535




WASHAR0002511
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 127 of 535




WASHAR0002512
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 128 of 535




WASHAR0002513
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 129 of 535




WASHAR0002514
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 130 of 535




WASHAR0002515
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 131 of 535




WASHAR0002516
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 132 of 535




WASHAR0002517
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 133 of 535




WASHAR0002518
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 134 of 535




WASHAR0002519
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 135 of 535




WASHAR0002520
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 136 of 535




WASHAR0002521
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 137 of 535




WASHAR0002522
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 138 of 535




WASHAR0002523
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 139 of 535




WASHAR0002524
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 140 of 535




WASHAR0002525
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 141 of 535




WASHAR0002526
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 142 of 535




WASHAR0002527
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 143 of 535




WASHAR0002528
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 144 of 535




WASHAR0002529
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 145 of 535




WASHAR0002530
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 146 of 535




WASHAR0002531
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 147 of 535




WASHAR0002532
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 148 of 535




WASHAR0002533
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 149 of 535




WASHAR0002534
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 150 of 535




WASHAR0002535
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 151 of 535




WASHAR0002536
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 152 of 535




WASHAR0002537
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 153 of 535




WASHAR0002538
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 154 of 535




WASHAR0002539
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 155 of 535




WASHAR0002540
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 156 of 535




WASHAR0002541
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 157 of 535




WASHAR0002542
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 158 of 535




WASHAR0002543
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 159 of 535




WASHAR0002544
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 160 of 535




WASHAR0002545
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 161 of 535




WASHAR0002546
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 162 of 535




WASHAR0002547
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 163 of 535




WASHAR0002548
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 164 of 535




WASHAR0002549
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 165 of 535




WASHAR0002550
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 166 of 535




WASHAR0002551
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 167 of 535




WASHAR0002552
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 168 of 535




WASHAR0002553
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 169 of 535




WASHAR0002554
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 170 of 535




WASHAR0002555
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 171 of 535




WASHAR0002556
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 172 of 535




WASHAR0002557
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 173 of 535




WASHAR0002558
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 174 of 535




WASHAR0002559
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 175 of 535




WASHAR0002560
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 176 of 535




WASHAR0002561
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 177 of 535




WASHAR0002562
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 178 of 535




WASHAR0002563
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 179 of 535




WASHAR0002564
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 180 of 535




WASHAR0002565
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 181 of 535




WASHAR0002566
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 182 of 535




WASHAR0002567
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 183 of 535




WASHAR0002568
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 184 of 535




WASHAR0002569
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 185 of 535




WASHAR0002570
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 186 of 535




WASHAR0002571
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 187 of 535




WASHAR0002572
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 188 of 535




WASHAR0002573
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 189 of 535




WASHAR0002574
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 190 of 535




WASHAR0002575
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 191 of 535




WASHAR0002576
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 192 of 535




WASHAR0002577
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 193 of 535




WASHAR0002578
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 194 of 535




WASHAR0002579
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 195 of 535




WASHAR0002580
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 196 of 535




WASHAR0002581
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 197 of 535




WASHAR0002582
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 198 of 535




WASHAR0002583
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 199 of 535




WASHAR0002584
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 200 of 535




WASHAR0002585
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 201 of 535




WASHAR0002586
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 202 of 535




WASHAR0002587
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 203 of 535




WASHAR0002588
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 204 of 535




WASHAR0002589
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 205 of 535




WASHAR0002590
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 206 of 535




WASHAR0002591
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 207 of 535




WASHAR0002592
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 208 of 535




WASHAR0002593
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 209 of 535




WASHAR0002594
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 210 of 535




WASHAR0002595
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 211 of 535




WASHAR0002596
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 212 of 535




WASHAR0002597
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 213 of 535




WASHAR0002598
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 214 of 535




WASHAR0002599
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 215 of 535




WASHAR0002600
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 216 of 535




WASHAR0002601
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 217 of 535




WASHAR0002602
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 218 of 535




WASHAR0002603
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 219 of 535




WASHAR0002604
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 220 of 535




WASHAR0002605
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 221 of 535




WASHAR0002606
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 222 of 535




WASHAR0002607
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 223 of 535




WASHAR0002608
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 224 of 535




WASHAR0002609
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 225 of 535




WASHAR0002610
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 226 of 535




WASHAR0002611
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 227 of 535




WASHAR0002612
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 228 of 535




WASHAR0002613
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 229 of 535




WASHAR0002614
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 230 of 535




WASHAR0002615
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 231 of 535




WASHAR0002616
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 232 of 535




WASHAR0002617
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 233 of 535




WASHAR0002618
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 234 of 535




WASHAR0002619
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 235 of 535




WASHAR0002620
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 236 of 535




WASHAR0002621
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 237 of 535




WASHAR0002622
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 238 of 535




WASHAR0002623
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 239 of 535




WASHAR0002624
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 240 of 535




WASHAR0002625
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 241 of 535




WASHAR0002626
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 242 of 535




WASHAR0002627
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 243 of 535




WASHAR0002628
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 244 of 535




WASHAR0002629
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 245 of 535




WASHAR0002630
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 246 of 535




WASHAR0002631
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 247 of 535




WASHAR0002632
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 248 of 535




WASHAR0002633
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 249 of 535




WASHAR0002634
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 250 of 535




WASHAR0002635
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 251 of 535




WASHAR0002636
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 252 of 535




WASHAR0002637
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 253 of 535




WASHAR0002638
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 254 of 535




WASHAR0002639
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 255 of 535




WASHAR0002640
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 256 of 535




WASHAR0002641
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 257 of 535




WASHAR0002642
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 258 of 535




WASHAR0002643
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 259 of 535




WASHAR0002644
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 260 of 535




WASHAR0002645
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 261 of 535




WASHAR0002646
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 262 of 535




WASHAR0002647
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 263 of 535




WASHAR0002648
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 264 of 535




WASHAR0002649
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 265 of 535




WASHAR0002650
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 266 of 535




WASHAR0002651
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 267 of 535




WASHAR0002652
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 268 of 535




WASHAR0002653
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 269 of 535




WASHAR0002654
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 270 of 535




WASHAR0002655
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 271 of 535




WASHAR0002656
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 272 of 535




WASHAR0002657
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 273 of 535




WASHAR0002658
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 274 of 535




WASHAR0002659
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 275 of 535




WASHAR0002660
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 276 of 535




WASHAR0002661
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 277 of 535




WASHAR0002662
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 278 of 535




WASHAR0002663
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 279 of 535




WASHAR0002664
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 280 of 535




WASHAR0002665
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 281 of 535




WASHAR0002666
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 282 of 535




WASHAR0002667
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 283 of 535




WASHAR0002668
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 284 of 535




WASHAR0002669
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 285 of 535




WASHAR0002670
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 286 of 535




WASHAR0002671
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 287 of 535




WASHAR0002672
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 288 of 535




WASHAR0002673
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 289 of 535




WASHAR0002674
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 290 of 535




WASHAR0002675
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 291 of 535




WASHAR0002676
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 292 of 535




WASHAR0002677
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 293 of 535




WASHAR0002678
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 294 of 535




WASHAR0002679
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 295 of 535




WASHAR0002680
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 296 of 535




WASHAR0002681
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 297 of 535




WASHAR0002682
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 298 of 535




WASHAR0002683
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 299 of 535




WASHAR0002684
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 300 of 535




WASHAR0002685
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 301 of 535




WASHAR0002686
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 302 of 535




WASHAR0002687
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 303 of 535




WASHAR0002688
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 304 of 535




WASHAR0002689
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 305 of 535




WASHAR0002690
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 306 of 535




WASHAR0002691
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 307 of 535




WASHAR0002692
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 308 of 535




WASHAR0002693
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 309 of 535




WASHAR0002694
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 310 of 535




WASHAR0002695
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 311 of 535




WASHAR0002696
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 312 of 535




WASHAR0002697
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 313 of 535




WASHAR0002698
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 314 of 535




WASHAR0002699
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 315 of 535




WASHAR0002700
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 316 of 535




WASHAR0002701
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 317 of 535




WASHAR0002702
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 318 of 535




WASHAR0002703
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 319 of 535




WASHAR0002704
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 320 of 535




WASHAR0002705
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 321 of 535




WASHAR0002706
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 322 of 535




WASHAR0002707
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 323 of 535




WASHAR0002708
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 324 of 535




WASHAR0002709
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 325 of 535




WASHAR0002710
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 326 of 535




WASHAR0002711
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 327 of 535




WASHAR0002712
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 328 of 535




WASHAR0002713
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 329 of 535




WASHAR0002714
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 330 of 535




WASHAR0002715
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 331 of 535




WASHAR0002716
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 332 of 535




WASHAR0002717
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 333 of 535




WASHAR0002718
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 334 of 535




WASHAR0002719
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 335 of 535




WASHAR0002720
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 336 of 535




WASHAR0002721
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 337 of 535




WASHAR0002722
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 338 of 535




WASHAR0002723
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 339 of 535




WASHAR0002724
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 340 of 535




WASHAR0002725
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 341 of 535




WASHAR0002726
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 342 of 535




WASHAR0002727
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 343 of 535




WASHAR0002728
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 344 of 535




WASHAR0002729
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 345 of 535




WASHAR0002730
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 346 of 535




WASHAR0002731
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 347 of 535




WASHAR0002732
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 348 of 535




WASHAR0002733
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 349 of 535




WASHAR0002734
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 350 of 535




WASHAR0002735
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 351 of 535




WASHAR0002736
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 352 of 535




WASHAR0002737
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 353 of 535




WASHAR0002738
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 354 of 535




WASHAR0002739
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 355 of 535




WASHAR0002740
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 356 of 535




WASHAR0002741
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 357 of 535




WASHAR0002742
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 358 of 535




WASHAR0002743
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 359 of 535




WASHAR0002744
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 360 of 535




WASHAR0002745
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 361 of 535




WASHAR0002746
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 362 of 535




WASHAR0002747
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 363 of 535




WASHAR0002748
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 364 of 535




WASHAR0002749
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 365 of 535




WASHAR0002750
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 366 of 535




WASHAR0002751
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 367 of 535




WASHAR0002752
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 368 of 535




WASHAR0002753
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 369 of 535




WASHAR0002754
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 370 of 535




WASHAR0002755
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 371 of 535




WASHAR0002756
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 372 of 535




WASHAR0002757
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 373 of 535




WASHAR0002758
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 374 of 535




WASHAR0002759
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 375 of 535




WASHAR0002760
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 376 of 535




WASHAR0002761
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 377 of 535




WASHAR0002762
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 378 of 535




WASHAR0002763
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 379 of 535




WASHAR0002764
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 380 of 535




WASHAR0002765
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 381 of 535




WASHAR0002766
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 382 of 535




WASHAR0002767
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 383 of 535




WASHAR0002768
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 384 of 535




WASHAR0002769
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 385 of 535




WASHAR0002770
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 386 of 535




WASHAR0002771
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 387 of 535




WASHAR0002772
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 388 of 535




WASHAR0002773
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 389 of 535




WASHAR0002774
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 390 of 535




WASHAR0002775
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 391 of 535




WASHAR0002776
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 392 of 535




WASHAR0002777
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 393 of 535




WASHAR0002778
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 394 of 535




WASHAR0002779
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 395 of 535




WASHAR0002780
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 396 of 535




WASHAR0002781
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 397 of 535




WASHAR0002782
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 398 of 535




WASHAR0002783
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 399 of 535




WASHAR0002784
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 400 of 535




WASHAR0002785
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 401 of 535




WASHAR0002786
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 402 of 535




WASHAR0002787
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 403 of 535




WASHAR0002788
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 404 of 535




WASHAR0002789
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 405 of 535




WASHAR0002790
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 406 of 535




WASHAR0002791
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 407 of 535




WASHAR0002792
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 408 of 535




WASHAR0002793
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 409 of 535




WASHAR0002794
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 410 of 535




WASHAR0002795
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 411 of 535




WASHAR0002796
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 412 of 535




WASHAR0002797
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 413 of 535




WASHAR0002798
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 414 of 535




WASHAR0002799
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 415 of 535




WASHAR0002800
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 416 of 535




WASHAR0002801
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 417 of 535




WASHAR0002802
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 418 of 535




WASHAR0002803
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 419 of 535




WASHAR0002804
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 420 of 535




WASHAR0002805
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 421 of 535




WASHAR0002806
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 422 of 535




WASHAR0002807
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 423 of 535




WASHAR0002808
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 424 of 535




WASHAR0002809
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 425 of 535




WASHAR0002810
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 426 of 535




WASHAR0002811
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 427 of 535




WASHAR0002812
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 428 of 535




WASHAR0002813
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 429 of 535




WASHAR0002814
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 430 of 535




WASHAR0002815
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 431 of 535




WASHAR0002816
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 432 of 535




WASHAR0002817
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 433 of 535




WASHAR0002818
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 434 of 535




WASHAR0002819
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 435 of 535




WASHAR0002820
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 436 of 535




WASHAR0002821
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 437 of 535




WASHAR0002822
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 438 of 535




WASHAR0002823
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 439 of 535




WASHAR0002824
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 440 of 535




WASHAR0002825
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 441 of 535




WASHAR0002826
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 442 of 535




WASHAR0002827
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 443 of 535




WASHAR0002828
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 444 of 535




WASHAR0002829
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 445 of 535




WASHAR0002830
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 446 of 535




WASHAR0002831
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 447 of 535




WASHAR0002832
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 448 of 535




WASHAR0002833
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 449 of 535




WASHAR0002834
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 450 of 535




WASHAR0002835
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 451 of 535




WASHAR0002836
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 452 of 535




WASHAR0002837
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 453 of 535




WASHAR0002838
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 454 of 535




WASHAR0002839
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 455 of 535




WASHAR0002840
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 456 of 535




WASHAR0002841
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 457 of 535




WASHAR0002842
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 458 of 535




WASHAR0002843
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 459 of 535




WASHAR0002844
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 460 of 535




WASHAR0002845
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 461 of 535




WASHAR0002846
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 462 of 535




WASHAR0002847
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 463 of 535




WASHAR0002848
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 464 of 535




WASHAR0002849
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 465 of 535




WASHAR0002850
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 466 of 535




WASHAR0002851
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 467 of 535




WASHAR0002852
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 468 of 535




WASHAR0002853
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 469 of 535




WASHAR0002854
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 470 of 535




WASHAR0002855
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 471 of 535




WASHAR0002856
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 472 of 535




WASHAR0002857
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 473 of 535




WASHAR0002858
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 474 of 535




WASHAR0002859
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 475 of 535




WASHAR0002860
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 476 of 535




WASHAR0002861
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 477 of 535




WASHAR0002862
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 478 of 535




WASHAR0002863
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 479 of 535




WASHAR0002864
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 480 of 535




WASHAR0002865
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 481 of 535




WASHAR0002866
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 482 of 535




WASHAR0002867
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 483 of 535




WASHAR0002868
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 484 of 535




WASHAR0002869
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 485 of 535




WASHAR0002870
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 486 of 535




WASHAR0002871
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 487 of 535




WASHAR0002872
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 488 of 535




WASHAR0002873
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 489 of 535




WASHAR0002874
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 490 of 535




WASHAR0002875
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 491 of 535




WASHAR0002876
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 492 of 535




WASHAR0002877
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 493 of 535




WASHAR0002878
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 494 of 535




WASHAR0002879
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 495 of 535




WASHAR0002880
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 496 of 535




WASHAR0002881
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 497 of 535




WASHAR0002882
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 498 of 535




WASHAR0002883
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 499 of 535




WASHAR0002884
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 500 of 535




WASHAR0002885
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 501 of 535




WASHAR0002886
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 502 of 535




WASHAR0002887
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 503 of 535




WASHAR0002888
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 504 of 535




WASHAR0002889
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 505 of 535




WASHAR0002890
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 506 of 535




WASHAR0002891
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 507 of 535




WASHAR0002892
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 508 of 535




WASHAR0002893
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 509 of 535




WASHAR0002894
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 510 of 535




WASHAR0002895
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 511 of 535




WASHAR0002896
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 512 of 535




WASHAR0002897
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 513 of 535




WASHAR0002898
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 514 of 535




WASHAR0002899
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 515 of 535




WASHAR0002900
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 516 of 535




WASHAR0002901
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 517 of 535




WASHAR0002902
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 518 of 535




WASHAR0002903
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 519 of 535




WASHAR0002904
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 520 of 535




WASHAR0002905
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 521 of 535




WASHAR0002906
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 522 of 535




WASHAR0002907
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 523 of 535




WASHAR0002908
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 524 of 535




WASHAR0002909
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 525 of 535




WASHAR0002910
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 526 of 535




WASHAR0002911
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 527 of 535




WASHAR0002912
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 528 of 535




WASHAR0002913
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 529 of 535




WASHAR0002914
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 530 of 535




WASHAR0002915
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 531 of 535




WASHAR0002916
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 532 of 535




WASHAR0002917
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 533 of 535




WASHAR0002918
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 534 of 535




WASHAR0002919
      Case 2:20-cv-00111-RAJ Document 107-5 Filed 09/23/20 Page 535 of 535




WASHAR0002920
